Citation Nr: 0919840	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-33 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for decubitus ulcers of the left buttocks area and 
associated complications claimed as due to treatment, surgery 
and hospitalization provided by the VA from July 7 to August 
6, 2004.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from January 1952 to January 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a Veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  

The evidence which is of record reflects that the Veteran has 
multiple longstanding disabilities, including T3 paraplegia 
and a right above the knee amputation.  The Veteran was 
admitted to a VA medical facility in July 2004 after his 
house was damaged by fire.  During the course of this 
admission, he reportedly sustained trauma to the left buttock 
with skin tear and sheer damage.  The discharge diagnoses 
include decubitus ulcers.  A VA physician rendered a medical 
opinion in January 2006 which was to the effect that the VA 
treatment records from 1994 to present revealed no evidence 
of carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault, or an event that was 
not reasonably foreseeable.  The VA physician did not 
specifically focus on the period of treatment between July 
and August 2004.  

In a written presentation dated in May 2009, the Veteran's 
representative argued that the claim must be remanded for 
further development.  The representative initially noted that 
VA nursing notes had not been obtained.  These records 
reportedly would ordinarily contain documentation with 
respect to measures taken to preserve or restore skin 
integrity.  The representative further requested that once 
nursing notes are obtained, the records should be presented 
to a physician for review and to allow a fully informed 
medical opinion as to whether the VA skin and ulcer care 
protocols had been properly followed.  The representative 
presented a copy of a VHA Directive regarding Spinal Cord 
Injury and Disorders System of Care which includes a 
discussion of the prevention and assessment of pressure 
ulcers.  

After reviewing the foregoing evidence and argument, the 
Board finds that a VA medical examination and opinion would 
be useful in assessing the claim.  The VA has a duty to 
afford a Veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See 
McLendon v Principi, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should obtain copies of any 
medical treatment records pertaining to 
the VA hospitalization from July and 
August 2004 which are not already of 
record, to include all nursing notes and 
any other records which might pertain to 
prevention and treatment of skin pressure 
ulcers.  

2.  The claims file should be referred to 
a VA physician for the purpose of 
obtaining medical opinion regarding the 
claim for benefits under 38 U.S.C.A. 
§ 1151 for decubitus ulcers of the left 
buttocks area and associated 
complications claimed as due to 
treatment, surgery and hospitalization 
provided by the VA from July 7 to August 
6, 2004.  The examiner should 
specifically address whether the VA 
treatment proximately caused (or failed 
to prevent) the left buttock ulcer and 
complications.  If a causal relationship 
exists, the VA opinion should address 
whether the proximate cause of the ulcer 
and complications was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the medical or surgical 
treatment, and whether the proximate 
cause of his left buttocks ulcer and 
complications was an event which was not 
reasonably foreseeable.  The VA physician 
should specifically address whether the 
VA protocols for prevention of pressure 
ulcers were properly followed.  

3.  Thereafter, the RO should review the 
report to ensure that it is in compliance 
with the terms of this remand.  If not, 
the report should be returned to the VA 
physician for correction of any 
deficiency.  Where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefits sought on appeal remain denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



